Citation Nr: 1400162	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-26 423	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for left shoulder disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2012, the Veteran testified in a hearing before the undersigned Veterans Law Judge sitting at the RO.  A copy of the transcript is of record.

In March 2013 the Board remanded the case for additional development.  It now returns for further appellate review.  

In March 2013, the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities was remanded by the Board and subsequently granted by the RO in June 2013.  As such, this issue is not before the Board.  


FINDING OF FACT

In July 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, requesting the withdrawal of this appeal.

CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 and Supp. 2012); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In July 2013, the Veteran, through his authorized representative, withdrew this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


